Dear Mr. Ardoin:
In your capacity as City Attorney you have requested the opinion of this office regarding a private misdemeanor supervision service (the "Service") appointed by the Eunice City Court to supervise misdemeanor probation cases. Apparently, the service has been provided facilities at the City Courthouse, and you have asked the Attorney General to address whether the provision of offices to the Service constitutes an illegal use or misappropriation of public property.
This office has recently had occasion to address a similar issue, specifically whether a parish could continue to provide office facilities to a substance abuse organization that supervised court ordered treatment on behalf of the District Court. A copy of that opinion, No. 94-232, is enclosed herewith, as the same reasoning would apply to the situation you have presented.
Based upon Opinion No. 94-232 and the authorities cited therein, it is our opinion that the provision of office facilities to the Service, by the City of Eunice and/or the City Court, is not a donation in violation of La. Const. (1974) Art.VII, Sec. 14. Rather, the provision of office space to an entity or organization which is providing services to the Court suggests that the arrangement is in the nature of a constitutionally sanctioned cooperative endeavor. As such, it is the opinion of this office that the provision of office space to the Service does not constitute an illegal use or misappropriation of public property.
We trust this correspondence to be of assistance to you and the City of Eunice.
Yours very truly,
                          Richard P. Ieyoub Attorney General
                          By: Jeanne-Marie Zeringue Barham Assistant Attorney General